DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.

Election/Restrictions
Newly submitted claim 13 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
On July 21, 2021, in response to an election/restriction requirement, Applicant elected, without traverse, Species A as shown in figures 1 – 4 and 15 – 16 drawn to a first embodiment with a radial fan, however Claim 13 is drawn to a second embodiment with a radial turbine.
The radial turbine recited in Claim 13 discloses a non-elected Species B (second embodiment, figures 5 – 8, 15, 16).  Species B comprises a “radial air turbine 5a including a generator 6a as shown in Figs 5 to 8” (Feb. 05, 2019 specification page 5, lns 26 – 27).  Species A lacks wherein the working machine (is) in the form of the air turbine, located in the compression/outlet. 
Since applicant has received an action on the merits for the originally presented invention (a first embodiment with a radial fan), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 13 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments, Remarks
Applicant's arguments filed July 15, 2022 have been fully considered, and found to be persuasive.  Applicant’s arguments with respect to claim(s) 1 – 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Specification Objection and the 35 USC §112(a) rejection of Claim 1 have been withdrawn.

Claim Objections
In re Claim 1, line 17 is objected to, due to a minor informality.  The claim recites, “a control of the air flow in the air duct is obtained by reversing a direction of an air stream generated by the fan”, but the specification (page 3/6, filed 02/05/2019) discloses “a control of the air flow direction in the air duct”.
In re Claim 1, line 18, the limitation “to obtain the air flow which cyclically1 changes direction” is unclear.  It is respectfully noted that Applicant has support for wherein: 
“an air stream driven by an inline fan which continuously rotates in a fixed direction, to obtain an air flow which cyclically changes direction (specification page 1), and
“The inner cylinder rotates at a 180o angle to the left and at a 180o angle to the right, the rotation takes place in one direction, cyclically stopping every 180 degrees. (specification page 1)
However, it is unclear what the cycle period is (e.g. rotation per (hour/day/season)
Since disclosure is not found for the rotation being a repetitive event, the limitation hs been understood as if to read, ““to obtain the air flow which selectively changes direction”
In re Claim 2, the limitation “an upper part and a lower part of the air duct” is unclear, due to the antecedence of “the air duct separated… into a lower part and an upper part” in Claim 1.
For purposes of examination, the limitation has been understood as if to read, “[[an]] the upper part  and [[a]] the lower part of the air duct”.
Appropriate correction is required.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. §102(a)(1) as being unpatentable by Pozniak et al (WO 2016/153371).
In re Claims 1 and 3, Pozniak et al discloses a device (figs 11, 12) for controlling air flow in an air duct comprising a working machine in a form of a radial fan (9), wherein:
the working machine (radial fan (9)) is placed in a profiled damper (210/240), wherein
the profiled damper (210/240) comprises a profiled single plane baffle (240) having a central opening (suction port, annotated, below) and two embossings2 forming two rotatable integral canopies (210a, 210b), a suction/inlet canopy (fig 11: (210b/30)), and a compression/outlet canopy (210a/80) of the profiled damper, wherein

    PNG
    media_image1.png
    509
    992
    media_image1.png
    Greyscale


the canopies (210a, 210b) are arranged on opposite sides of the single plane baffle (as seen in figs 11, 12) and have a shape of rotational bodies (having a radius) with a common axis of rotation (at frame axle) coinciding with an axis of rotation of the profiled damper (210a/210b), wherein

    PNG
    media_image2.png
    451
    860
    media_image2.png
    Greyscale

the canopies (210a, 210b) are so interposed that the central opening is located in a plane perpendicular to the plane of the profiled damper (240/210) and simultaneously perpendicular to an axis of rotation of the profiled damper, and, wherein 
the radial fan (9), located in the compression/outlet canopy (as seen in fig 11), sucks in air from the suction/inlet canopy (210b) through the central opening of a suction port (annotated, above) located in the compression/outlet canopy (210a), wherein
a control of the air flow direction in the air duct is obtained by reversing a direction (via actuator (17) rotating canopies (210a/210b)) of an air stream generated by the fan which continuously rotates in a fixed direction to obtain the air flow which selectively changes direction, 
the air duct (annotated, above) is separated by tight seals (“is airtight made”, pg 5/6) into a lower part and an upper part which are exposed to different (positive, negative) air pressures; and wherein
the profiled damper (210/240) is rotatably mounted (about axis of rotation, annotated, above) in the air duct. 

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. §103 as being unpatentable over Pozniak et al (WO 2016/153371), in view of Tanaka et al (US 5,687,764).
In re Claim 2, the system of Pozniak et al has been discussed, wherein the suction/inlet canopy (fig 11: (210b/30)) is connected with the compression/outlet canopy (210a/80) with edges which are “airtight made”, separating [[an]] the upper part and [[a]] the lower part of the air duct.  

    PNG
    media_image3.png
    526
    1150
    media_image3.png
    Greyscale


Pozniak et al lacks wherein the suction/inlet canopy (fig 11: (210b/30)) is connected with the compression/outlet canopy (210a/80) by two symmetrical flat ribs which form a diaphragm3 with edges which are fitting tight to a partition/sealing shelf separating [[an]] the upper part (annotated, above) and [[a]] the lower part of the air duct.  
Tanaka et al teaches a switchable suction (inlet) / compression (outlet) system for controlling directions of two gases, comprising:
a control (via drive shaft (8)) of a flow direction in a duct (col 5, lns 1 – 20) is obtained by reversing a direction of an air stream (col 5, lns 31 - 63);
the duct is separated by tight seals (not shown) into a lower part and an upper part which are exposed to different (positive, negative) air pressures; and wherein
wherein the suction/inlet segment is connected with the compression/outlet segment by two symmetrical flat ribs (6, 6’) which form a diaphragm with edges (4) which are fitting tight to a partition/sealing shelf (2) separating an upper part and a lower part  of the duct.
“a sealing member (not shown) may be preferably fixed to edges of the respective valve openings 5ac, 5ad, 5bd and 5bc or one or both of the valve plates 6 and 6' to increase air tightness”. (col 5, lns 14 – 19)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pozniak et al, as taught by Tanaka et al, such that the suction/inlet canopy is connected with the compression/outlet canopy by two symmetrical flat ribs which form a diaphragm with edges which are fitting tight to a partition/sealing shelf separating the upper part and the lower part of the air duct, for the benefit of preventing leakage and disadvantaged system control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Bruzi et al (US 2021/0146473), who discloses a device (figs 1 – 20) for controlling air flow in an air duct (1) comprising a working machine (13) in a form of a radial fan [0035], wherein:
the working machine (radial fan (13)) is placed in a profiled damper (9/10), wherein
the profiled damper (9/10, 17) comprises a profiled single plane baffle (17) having a central opening (25) and two embossings4 forming two rotatable integral canopies (9, 10), a suction/inlet canopy (9), and a compression/outlet canopy (10) of the profiled damper, wherein

    PNG
    media_image4.png
    687
    1056
    media_image4.png
    Greyscale

the canopies (9, 10) are arranged on opposite sides of the single plane baffle (as seen in the figures) and have a shape of rotational bodies (having a radius) with a common axis of rotation (at frame axle) coinciding with an axis of rotation of the profiled damper, wherein
the canopies (9, 10) are so interposed that the central opening (25) is located in a plane perpendicular to the plane of the profiled damper (17) and simultaneously perpendicular to an axis of rotation of the profiled damper, and, wherein 
the radial fan (13), located in the compression/outlet canopy (10), sucks in air from the suction (28)/inlet canopy (9) through the central opening of a suction port (adjacent (28)) located in the compression (29)/outlet canopy (10), wherein
a control (via (6, 37)) of the air flow direction in the air duct (e.g. figs 3, 4) is obtained by reversing a direction of an air stream generated by the fan which continuously rotates in a fixed direction to obtain the air flow [0035], 
the air duct (1) is separated by tight seals (fig 7: (23/31)) into a lower part and an upper part which are exposed to different (positive, negative) air pressures;
the profiled damper (9/10) is rotatably mounted (e.g. figs 3, 4) in the air duct; and wherein
the suction/inlet canopy (9) is connected with the compression/outlet canopy (10) by two symmetrical flat ribs (31) which form a diaphragm with edges (as seen in figs 2, 7) which are fitting tight to a partition/sealing shelf (17) separating an upper part (suction (18)) and a lower part (pumping (19)) of the air duct [0035]. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cyclically, adv: in a cyclic or cyclical way; Cycle, n: A recurrent round or course (of successive events, phenomena, etc.); a regular order or succession in which things recur; a round or series which returns upon itself
        2 Emboss (v): to cause to bulge or swell out, to make convex. Oxford English Dictionary, Oxford University Press; copyright © 2022
        3 diaphragm (n):  thin lamina or plate serving as a partition, or for some specific purpose; sometimes transferred to other appliances by which such purpose is effected. Oxford English Dictionary, Oxford University Press; copyright © 2022
        4 Emboss (v): to cause to bulge or swell out, to make convex. Oxford English Dictionary, Oxford University Press; copyright © 2022